 BOSTON COLLEGE 133Boston College and Local 254, Building Service budget, which was not considered final, showed thatEmployees' International Union, AFL-CIO. Case its gross income was $28,034,000. During this lastAO-125 fiscal period, the Employer purchased locally approx-imately $10 million worth of materials, supplies,December 10, 1970 furnishings, foods, and books of which 70 percent orADVISORY OPINION $7 million or more of such goods and materials weremanufactured or originated outside the Common-BY CHAIRMAN MILLER AND MEMBERS wealth of Massachusetts.FANNING, BROWN, AND JENKINS 5. Except for the aforementioned unfair laborpractice charge in Case l-CA-7170, there is noThis is a petition filed on September 25, 1970, by representation or unfair labor practice proceedingBoston College, herein called the Employer, for an involving the same labor dispute pending before theAdvisory Opinion in conformity with Sections 102.98 Board.and 102.99 of the National Labor Relations Board's 6. Although served with a copy of the petition, noRules and Regulations, Series 8, as amended, to response as provided for in the Board's Rules anddetermine whether the Board would assert jurisdic- Regulations has been filed by any of the parties.tion over the Employer. On the basis of the above, the Board is of theIn pertinent part, the petition alleges as follows: opinion that:1. On June 10, 1970, Local 254, Building Service 1. The Employer is a nonprofit university operat-Employees' International Union, AFL-CIO, herein ing an educational institution in Boston and Newton,called the Union, filed an unfair labor practice charge Massachusetts.in Case UP-2137 with the Massachusetts Labor 2. The current standard for the assertion ofRelations Commission, alleging that the Employer jurisdiction over private, nonprofit colleges andhad attempted to bargain with another labor organi- universities coming within the Board's legal orzation and had attempted to cancel its collective- statutory jurisdiction is a gross annual revenue frombargaining agreement in effect with the Union. all sources (excluding only contributions which are2. Thereafter, on June 26, 1970, the Union filed a because of limitation by the grantor not available forcharge in Region I of the National Labor Relations use for operating expenses) of not less than $1Board, docketed as Case -CA-7170, containing million.' The local purchases of $7 million or more ofallegations identical to those contained in the unfair materials, supplies, furnishings, foods, and bookslabor practice charge filed with the Massachusetts which were manufactured or originated outside theLabor Relations Commission. By letter of September Commonwealth of Massachusetts establish the22, 1970, the Regional Director for Region I notified Board's legal or statutory jurisdiction. The Employ-the parties of his refusal to issue a complaint. er's gross annual revenue of $21,368,413 during the3. The Employer is a nonprofit university of fiscal year ending June 30, 1969, and of $28,034,000higher learning, chartered by the Commonwealth of during the fiscal year ending June 30, 1970, exceedsMassachusetts, and located in Boston and Newton, the monetary standard for the assertion of jurisdictionMassachusetts. It currently consists of 12 schools and by the Board over private, nonprofit colleges andcolleges, offers programs of study in some 35 universities.2academic fields, and enrolls over 10,000 students. Accordingly, the parties are advised, under Section4. During the fiscal year ending June 30, 1969, the 102.103 of the National Labor Relations Board'sEmployer's gross annual revenues from tuition and Rules and Regulations, Series 8, as amended, that,fees, investment and other income, auxiliary services, upon the allegations submitted herein, the Boardsponsored research contracts and grants, and spon- would assert jurisdiction over the operations of thesored student aid was $21,368,413. During the fiscal Employer with respect to disputes cognizable underyear ending June 30, 1970, the Employer's operating Sections 8, 9, and 10 of the Act.I National Labor Relations Board's Rules and Regulations, Section Board that the gross annual revenue includes contributions not available103.1, published in 35 F.R. 18370, December 3, 1970. for use as operating expenses because of limitations by the grantor, it is2 Absent an affirmative showing in the documents submitted to the presumed that the revenues do not include such contributions.